Exhibit 99.1 NEWS RELEASE Abraxas Announces First Quarter 2013 Results SAN ANTONIO (May 10, 2013) – Abraxas Petroleum Corporation (NASDAQ:AXAS) today reported financial and operating results for the three months ended March 31, 2013. Financial and Operating Results for the Three Months ended March 31, 2013 The three months ended March 31, 2013 resulted in: ● Production of 379 MBoe (4,216 Boepd) ● Revenue of $21.2 million ● Adjusted EBITDA(a) of $11.5 million inclusive of Raven Drilling ● Adjusted Discretionary cash flow(a) of $10.4 million inclusive of Raven Drilling ● Net Income of $0.6 million, or $0.01 per share ● Adjusted net income, excluding certain non-cash items and inclusive of Raven Drilling(a) of $2.3 million, or $0.03 per share (a) See reconciliation of non-GAAP financial measures below. Net income for the three months ended March 31, 2013 was $0.6 million, or $0.01 per share, compared to a net income of $0.8 million, or $0.01 per share, for the three months ended March 31, 2012. Adjusted net income, excluding certain non-cash items, for the three months ended March 31, 2013 was $2.3 million, or $0.03 per share, compared to adjusted net income, excluding certain non-cash items, of $1.7 million or $0.02 per share for the three months ended March 31, 2012. For the three months ended March 31, 2013 and 2012, adjusted net income excludes the unrealized loss on derivative contracts of $0.6 million and $0.9 million, respectively.Included in adjusted net income for the quarters ended March 31, 2013 and March 31, 2012 is the net income from our subsidiary, Raven Drilling, LLC of $1.1 million and $0.04 million. Pursuant to SEC regulation S-X, no income is recognized for Raven Drilling, LLC. Contractual drilling services performed in connection with properties in which Abraxas holds an ownership interest cannot be recognized as income, rather it is credited to the full cost pool and recognized through lower amortization as reserves are produced. Unrealized gains or losses on derivative contracts are based on mark-to-market valuations which are non-cash in nature and may fluctuate drastically period to period.As commodity prices fluctuate, these derivative contracts are valued against current market prices at the end of each reporting period in accordance with Accounting Standards Codification 815, “Derivatives and Hedging,” as amended and interpreted, and require Abraxas to either record an unrealized gain or loss based on the calculated value difference from the previous period-end valuation.For example, NYMEX oil prices on March 31, 2012 were $103.02 per barrel compared to $97.23 on March 31, 2013; therefore, the mark-to-market valuation changed considerably period to period. Divestiture Update Abraxas recently sold its remaining Oklahoma properties at the May Oil and Gas Clearinghouse Auction for gross proceeds of $470,700.The largely non-operated assets produce 507 mcfe/day (506 mcf of natural gas per day and .11 barrels of oil per day). The Company also recently learned that Insignia Energy Ltd. (TSX: ISN), a Canadian company in which Abraxas holds a legacy position of 100,366 shares from a merger with a former Abraxas subsidiary, received a non-binding proposal from its largest shareholder to be taken private at an all cash offer of $1.35/share. Comments Bob Watson, Abraxas’ President and CEO commented, “Abraxas embarked on a new strategic plan in September 2012 with three stated goals: focus the portfolio, delever the balance sheet and grow production.Eight months later, the benefits and results of this strategic shift are beginning to flow through our financial statements.We reduced our borrowings after monetizing over $25 million in non-core assets without drastically altering our production or reserve profile.These proceeds, and any additional proceeds from future asset sales, are subsequently being redeployed into our core Bakken and Eagle Ford assets.The replacement of the lower margin barrels Abraxas disposed of, with higher margin barrels in the Eagle Ford and Bakken, enhances the Company’s cash flow and profitability.Furthermore, heading forward this capital focus should provide more stable and predictable production growth.With the previously reported strong March production continuing into the second quarter, we feel well positioned to execute on our final goal of substantially growing production on an absolute basis.” Conference Call Abraxas Petroleum Corporation (NASDAQ:AXAS) will host its first quarter 2013 earnings conference call at 11 AM ET on May 10, 2013. To participate in the conference call, please dial 888.713.4205 and enter the passcode 41659005.Additionally, a live listen only webcast of the conference call can be accessed under the investor relations section of the Abraxas website at www.abraxaspetroleum.com.A replay of the conference call will be available until June 7, 2013 by dialing 888.286.8010 and entering the passcode 76684456 or can be accessed under the investor relations section of the Abraxas website. Abraxas Petroleum Corporation is a San Antonio based crude oil and natural gas exploration and production company with operations across the Rocky Mountain, Mid-Continent, Permian Basin and onshore Gulf Coast regions of the United States and in the province of Alberta, Canada. Safe Harbor for forward-looking statements:Statements in this release looking forward in time involve known and unknown risks and uncertainties, which may cause Abraxas’ actual results in future periods to be materially different from any future performance suggested in this release.Such factors may include, but may not be necessarily limited to, changes in the prices received by Abraxas for crude oil and natural gas.In addition, Abraxas’ future crude oil and natural gas production is highly dependent upon Abraxas’ level of success in acquiring or finding additional reserves.Further, Abraxas operates in an industry sector where the value of securities is highly volatile and may be influenced by economic and other factors beyond Abraxas’ control.In the context of forward-looking information provided for in this release, reference is made to the discussion of risk factors detailed in Abraxas’ filings with the Securities and Exchange Commission during the past 12 months. FOR MORE INFORMATION CONTACT: Geoffrey King/Vice President – Chief Financial Officer Telephone 210.490.4788 gking@abraxaspetroleum.com www.abraxaspetroleum.com ABRAXAS PETROLEUM CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS Three Months Ended March 31, Financial Results (In thousands except per share data): Revenues $ $ Adjusted EBITDA(a) Adjusted Discretionary cash flow(a) Net income Net income per share – basic $ $ Adjusted net income, excluding certain non-cash items(a) Adjusted net income, excluding certain non-cashitems(a), per share – basic $ $ Weighted average shares outstanding – basic Production: Crude oil per day (Bopd) Natural gas per day (Mcfpd) Natural gas liquids (Bblpd) Crude oil equivalent per day (Boepd) Crude oil equivalent (MBoe) Crude oil equivalent per day (Boepd) (b) Crude oil equivalent (MBoe) (b) Realized Prices, net of realized hedging activity: Crude oil ($ per Bbl) $ $ Natural gas ($ per Mcf) Natural gas liquids ($ per Bbl) Crude oil equivalent ($ per Boe) Expenses: Lease operating ($ per Boe) $ $ Production taxes (% of oil and gas revenue) % % General and administrative, excluding stock-based compensation ($ per Boe) Cash interest ($ per Boe) Depreciation, depletion and amortization ($ per Boe) (a) See reconciliation of non-GAAP financial measures below. (b) Includes Abraxas’ equity interest in Blue Eagle’s production which was dissolved effective August 31, 2012. BALANCE SHEET DATA (In thousands) March 31, 2013 December 31, 2012 Cash $ $ Working capital (a) ) ) Property and equipment – net Total assets Long-term debt Stockholders’ equity (deficit) Common shares outstanding (a) Excludes current maturities of long-term debt and current derivative assets and liabilities in accordance with our loan covenants ABRAXAS PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) Three MonthsEnded March31, Revenues: Oil and gas production $ $ Other 33 14 Operating costs and expenses: Lease operating Production and ad valorem taxes Depreciation, depletion, and amortization General and administrative (including stock-based compensation of $474 and $477) Operating income Other (income) expense: Interest income (1
